Title: Thomas Jefferson’s Notes and Drawings for Barboursville, [before 29 March 1817]
From: Jefferson, Thomas
To: 


          
            before 29 Mar. 1817
          
          
            
              
              
              
              f. running measure
            
            
              2
              walls 1½ brick thick
              41.f long =
              82
              
            
            
              6.
              do
              19. =
              114
              
            
            
              1
              do
              22 =
              22
              
            
            
              2.
              do
              30 =
              60
              
            
            
              
              
              
              278
              
            
            
              2.
              do 2. bricks thick
              42½ =
              85
               f. rung measure.
            
          
          
          
            
            
              a column of wall 1.f. running measure
               9 f. bri pitch below & 2. bricks thick 
              will take
              24. bricks × 
               f 9 =
              216 
              
            
            
              
              18 f. pitch above & 1½ brick thick
              
              18. bricks × 
              18 =
              324 
              
            
            
              
              
              
              
              
              540.
               bricks
            
            
              a column of wall 1.f. running measure
               9 f. pitch above below & 2½ brick thick
              
              30. bricks ×
               9 =
              270 
              
            
            
              
              18.f pitch above & 2. bricks thick
              
              24. bricks ×
              18 =
              432 
              
            
            
              
              
              
              
              
              702.
              
            
          
          
          
            
              
              
              bricks
              
            
            
              278.
              f. running measure
              at 540. 
              bricks to every foot will be =
              150,120
              
            
            
              85.
              f
              at 702
              
              59,670
              
            
            
              4.
              fireplaces & 2. shafts on the top
              2,784
              
            
            
              2.
              porticos, underpinning 4. bricks thick, 5½ f high, 62.f rung measure
              16,368
              
            
            
              
              
              228,842
              bricks in the whole.
            
          
          the 2. walls dividing the middle rooms from the side  rooms are made 2. bricks, or 18 I. thick that all the flues of the 8 fire places may run up in their thickness, each flue being 10 9.I. wide one way, and 16.I. or 18 I. the other way, being 144 or 162. square inches and experience has abundantly proved that 144. square I. or 1. square foot is sufficient to vent the smoke.
          these flues must be brought together at the top of the wall over the points a.b. (where the cross walls of the bed rooms join, and being 4. in number each, they will form a square shaft 3.f. square, containing 4. flues of 12.I. square separated by a lath of 4.I.
          the fire places below are of brick, projecting into the room, but stopping at the height of 5 or 5½ f. by which time the flue may be gathered back into the thickness of the wall. this saves abundance of bricks and prevents breaking the cornice into angles.
          
          the public rooms to wit the 2. middle rooms and the Dining room are 18 f pitch. in the clear.
          
            
              the private rooms 
              are the lower one 
               ½ f. pitch in the clear,
              }
              
            
            
              
               8½ joists & floors 
              
              
            
            
              
               1
               1.f
            
            
               
               7½ upper room
              7  f  pitch in the clear
            
            
              
               1  joists 
              
            
            
              
              18.f
              18.f
              
            
          
          the house being 41.f. wide and the cornice projecting 18.I. on each side makes the joists 44.f. long from point to point.
          the height of the roof must be 29 of it’s span, consequently 8. f 8 I high.
          the windows of the upper rooms admit only of a cornice running round the body of the house, but for the porticoes there must be an architrave & frize also, making a compleat entablature.
          the external order may be Tuscan. in that case and the floor of the porticos 6.I. lower than that of the house
          
            
              in that case  
              the
               order entire will be 19 f–6 I
            
            
              
              
              
              f 
              I
                
              
            
            
              
              the
              cornice
              1–
              6
              
                 the diameter of the column below is 2 f
            
            
              
              
              frize
              1–
              
              
                 it’s diminished diameter above is 18.I.
            
            
              
              
              architrave
              1 
               
              
              I would recommend the octagon room to have an Ionic modillion cornice and the Dining room an Ionic dentil cornice; these being easily made and yielding to none in beauty
            
            
              
              
              entablature
              3–
              6
              
            
            
              
              the
              capital
              1. 
              0
              
            
            
              
              
              fust
              14. 
              
              
              
            
            
              
              
              base
              1. 
               
              
              
            
            
              
              column entire
              16. 
              
              
              
            
          
          
          the architraves of the doors and windows must be 16 of their clear opening
          Rumford fireplaces adapted to wood, should be 18.I. deep  2.f wide in the back and 4.f. in front, or 1 f. 9 I. in back & 3 f 6.I. in front. 3. f to 3. f 3 I high
          the upper rooms should have stoves, to save stacks
          the windows of the two middle rooms should go down to the floor.
          the 3. center doors are 5.f. wide & 10.f. high in the clear. as high as the windows, and the Southern one should be a sash door. the other doors should be 7.f. high and 3½ or 3. feet wide.
          3 f. 3.I. by 6 f. 6 I. is a good width and height for windows below, & suits glass of 12. by 18 I. the windows above, for glass of the same size must be 3 f 3.I. by 4.f.  9.I. opening on a swivel joint being restrained in their height by the outer cornice & the low pitch of the rooms.
          the stairs leading from the lower to the upper rooms can occupy but 10 f by 3½ on the floor & therefore will have 14 treads of 8½ I. and 15 rises of 7¾ I. under each is are steps down to the cellars, and from the upper floor of one should be steps up into the loft and a trap door in the roof to get out on that.
          the Dome is to be on posts from the top of the wall to the plate the top of which is f 18.I. above the ridge pole. the radius of the dome is 17 f 8. I it’s arc is of 120.° it’s plinths are 10.I. high each. the shingling of the roof of the house should go a foot or more under the sides of the dome, to prevent leaking at the junctures. this renders a support of framed work for the dome better than to raise the brick walls. the ribs of the roof are made of 4 thicknesses of inch plank 12.I. wide, breaking joists the dome may be omitted altogether if desired. the cornice of the dome is a mere surbase moulding of 6.I
          
          
            
            
          
         